Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 5-11, 13-18, and 20 are pending and examined below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Gabay et al. (US 2014/0074345) in view of Funk (US 2018/0040172), Lindoff et al. (US 2019/0007490), and Henson et al. (US 2019/0088043).

Regarding claims 1, 11, and 18, Gabay discloses a system for assessing vehicle health including an automatic fault isolation and diagnosis system, comprising (Abstract): 
a cloud-based data system having multiple machine-readable troubleshooting procedures stored therein (¶12 – remote vehicle health monitoring system corresponding to the recited cloud based data system where vehicle health monitoring corresponding to the recited troubleshooting procedures); 
a vehicle fault code generated by one of multiple vehicle control devices of a vehicle platform, the fault code defining an issue with at least one system or component of the vehicle platform (Fig. 5A and ¶66 – VH fault corresponding to the recited vehicle fault code where Fig 2A discloses many VH sensors corresponding to the recited monitoring of multiple vehicle control devices); and 
a data transfer device within the vehicle platform receiving the fault code and forwarding the fault code to the cloud-based data system (Fig. 2A-2C and ¶72 – a communication module adapted to communicate with a remote vehicle health monitoring system central server corresponding to the recited data transfer device where remote vehicle health monitoring system corresponding to the recited cloud based data system), 
the fault code received and analyzed in the cloud-based data system to initially determine if the fault code is directed to and can be automatically corrected by one of the stored machine-readable troubleshooting procedures (Fig. 2A-2C, ¶66, and ¶71-72 – a VHCPU may receive from a remote vehicle health monitoring system central server instructions regarding actions to be taken in response to a particular VH situation corresponding to the recited cloud based analyses where automatic corrective action corresponding to the recited can be automatically corrected),
a comparator, wherein if one of the machine-readable troubleshooting procedures is related to the fault code the comparator identifies if the issue from which the fault code was generated defines a critical issue (Fig. 5A and ¶71-72 – emergency situations corresponding to the recited fault code being a critical issue where VHCPU or remote VHCPU central server includes the recited comparator),
 a machine-readable procedure defining a copy of the one of the machine-readable troubleshooting procedures together with the fault code created if the fault code defines the critical issue, the machine-readable procedure forwarded to the data transfer device by the comparator (Fig. 5A and ¶71-72 – emergency corrective/preventative actions corresponding to the recited copy of the troubleshooting procedures together with the fault code defining the critical issue),	
a gateway device, wherein the machine-readable procedure is transferred by the data transfer device to the gateway device which identifies a specific one of the multiple control devices from which the fault code originated and pushes the machine-readable procedure to the specific one of the automobile control devices (Fig. 5A and ¶71-74 - Based on the nature, frequency, location and amplitude of noises emitting from the engine and other mechanical components, a VHCPU may determine the condition of vehicle components and/or their interaction with other components corresponding to the recited identifying specific one of the multiple control devices from which the fault code originated and initiate corrective action corresponding to the recited pushes the procedure to the specific control device). 
a troubleshooting operation, wherein the specific one of the automobile control devices performs the troubleshooting operation using the machine-readable procedure and data stored in a memory of the specific one of the automobile control devices corresponding to correct operating conditions of the at least one system or component (Fig. 5A and ¶74 – compare measurements to profile thresholds and models corresponding to the recited comparison of data to stored correct operating conditions). 

It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for assessing vehicle health of Gabay with the gateway of Funk in order to establish secure connections between the OBC2 and the remote server (Funk - ¶31).
Gabay in view of Funk does not disclose the internet accessible remote shared pool configurable system as the cloud system however Lindoff discloses a mobile vehicle data migration system including the cloud-based data system being an internet accessible remote shared pool of configurable computer system resources (¶50).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for assessing vehicle health of Gabay in view of Funk with the explicit remote internet accessible cloud based computer system resource pool of Lindoff in order to enable on demand access to a shared pool of configurable computing resources (Lindoff - ¶50).
Gabay in view of Funk and Lindoff do not explicitly disclose the specifics of the fault isolation algorithm however Henson discloses a vehicular sensor diagnostic system including reading and recording voltage and vehicle speed (corresponding to the recited engine RPM), as well as timing sufficient timing (corresponding to the recited predetermined time period) and adjusting recorded data based on other influence thresholds (corresponding to the recited eliminating transient data) in order to deduce a vehicular component failure.  However none of 

Therefor claims 1, 11, and 18 are allowed. Dependent claims are likewise allowed as being dependent upon allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	/HUNTER B LONSBERRY/             Supervisory Patent Examiner, Art Unit 3665